Filed 10/12/22; certified for publication 11/8/22 (order attached)




               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 JANE DOE,

      Plaintiff and Respondent,                                      G060554

          v.                                                         (Super. Ct. No. 30-2019-01045961)

 SOFTWARE ONE, INC.,                                                 OPINION

      Defendant and Appellant.




                  Appeal from an order of the Superior Court of Orange County, David A.
Hoffer, Judge. Affirmed.
                  Jackson Lewis, Elizabeth A. Murphy, Reem Blaik, Jennifer S. Gutenberg,
and Dylan B. Carp for Defendants and Appellants.
                  Trujillo & Winnick, Anthony W. Trujillo and Alexander H. Winnick for
Plaintiff and Respondent.
                                            *             *            *
                         FACTS AND PROCEDURAL HISTORY
              Plaintiff Jane Doe was the founder and owner of a company called House
of Lync, which was purchased by defendant SoftwareONE Inc. As part of the
acquisition, plaintiff was offered a position with defendant as “Head Solutions Sales,
Skype for Business,” which she accepted. At the time, plaintiff was 49 years old.
              Nine months later, defendant hosted a “National Sales Kick-off” event in
Cancun, Mexico. Plaintiff attended, and felt the event was “full of outlandish behavior.”
For example, plaintiff testified “the CEO Patrick Winter expected the women to join him
on stage to dance, and he poured champagne down their throats.” Plaintiff refused to
participate, and later complained to the president of defendant’s American division.
              Beginning shortly after the event, defendant received complaints about
plaintiff, including her “demeaning manner, withholding of important information,
bullying, humiliation, and other unacceptable behaviors.” Defendant reassigned plaintiff
to a new position: “Global Alliances and Practice Development Leader, Skype for
Business.” Frustration about plaintiff within defendant’s leadership team continued after
the reassignment. About six months after plaintiff’s reassignment, Jason Cochran,
defendant’s director of technical solutions told plaintiff, during an after-work event, that
defendant “is a guy’s club,” plaintiff was “never going to make it” working for defendant,
and called plaintiff a “bitch.” After plaintiff complained, defendant’s human resources
manager investigated, “coached” Cochran, and informed plaintiff that defendant did not
condone this behavior.
              A few months later, defendant purchased another company similar to
plaintiff’s. Defendant then terminated plaintiff, citing poor performance and redundancy.
Plaintiff sued defendant, alleging her firing was discriminatory and retaliatory.
              Defendant moved for summary judgment. Defendant argued (1) plaintiff
could not establish a prima facie case for discrimination or retaliation, (2) defendant had
legitimate, nondiscriminatory reasons for terminating plaintiff, and (3) plaintiff could not

                                              2
show defendant’s nondiscriminatory reasons were pretextual. The trial court granted
defendant’s motion and entered judgment for defendant.
              Plaintiff moved for a new trial. Plaintiff argued, among other things, that
the trial court had failed to apply Light v. Department of Parks & Recreation (2017) 14
Cal.App.5th 75 (Light), where the Court of Appeal held, “The showing of pretext, while
it may indicate retaliatory intent or animus, is not the sole means of rebutting the
employer’s evidence of nonretaliatory intent.” (Id. at p. 94.) Plaintiff contended that,
even absent evidence of pretext, her claims could survive (and should have survived)
summary judgment because she made a sufficient showing of retaliatory intent.
              The trial court agreed and granted plaintiff’s motion. The trial court found
“there was no substantial evidence to establish pretext,” but that the evidence, “taken as a
whole, could support a reasoned inference of discriminatory or retaliatory animus.” The
trial court included in its ruling a nonexclusive list of items of evidence supporting
animus: “evidence that plaintiff was replaced by younger males, both when she was
demoted and terminated [citation], evidence that plaintiff had been performing well at the
company [citation], comments by [Cochran] that the company ‘is a guy’s club’ so she
was ‘never going to make it’ and by another executive that she was a ‘bitch’ [citation],
and the arguable temporal connection between her demotion and her asserted complaints
                                 1
about a discriminatory culture.” With respect specifically to the three quoted statements,
the trial court overruled defendant’s hearsay objection. Defendant timely appealed.




              1
                As defendant points out on appeal, the trial court appears to have
mistakenly believed Cochran’s “bitch” comment came from another executive. The
evidence shows Cochran made all three comments. Defendant does not appear to argue
this makes any significant difference, and we see none.

                                              3
                                       DISCUSSION
              Defendant argues the trial court erred by granting plaintiff’s motion for a
new trial. Specifically, defendant contends plaintiff did not produce evidence that, per
Light, could “‘“support[] a reasoned inference that the challenged action was the product
of discriminatory or retaliatory animus.”’” (Light, supra, 14 Cal.App.5th at p. 94.)
Defendant’s argument rests on five principal contentions: (1) the “same-actor” inference
applies, which increases the burden on plaintiff; (2) there is no substantial evidence
plaintiff was replaced by younger males; (3) plaintiff’s evidence showed she did not meet
her performance goals; (4) Cochran’s comments are inadmissible hearsay and not
probative of defendant’s motives; and (5) defendant’s employees’ complaints about
plaintiff predated her protected activity, which occurred long before any adverse
employment actions.


   1. Standard of Review
              Defendant’s contentions implicate two potential standards of review: that
applicable to an order granting a motion for new trial based on a finding the trial court
erroneously granted summary judgment, and that applicable to an evidentiary ruling in
the same context.
              As to the trial court’s determination on the motion for new trial itself,
defendant contends the de novo standard of review applies because the trial court
determined it made an error of law in granting defendant’s motion for summary
judgment. Plaintiff contends the abuse of discretion standard applies. We agree with
defendant. On this point, this case is indistinguishable from Aguilar v. Atlantic Richfield
Co. (2001) 25 Cal.4th 826, in which the Supreme Court held the de novo standard of
review applies when a trial court grants a motion for new trial based on an error of law in
granting a summary judgment motion. (Id. at pp. 859-860.)



                                              4
              As to the evidentiary issues, defendant again contends the de novo standard
of review applies, citing Pipitone v. Williams (2016) 244 Cal.App.4th 1437 (Pipitone).
Here, we acknowledge a split in authority. In Pipitone, the Sixth District Court of Appeal
concluded the de novo standard of review applied to evidentiary rulings “determined on
the papers and based on questions of law such as hearsay.” (Id. at p. 1451.) The Pipitone
court based its conclusion on Reid v. Google, Inc. (2010) 50 Cal.4th 512 (Reid).
              In Reid, the Supreme Court applied the de novo standard of review to
evidentiary objections upon which the trial court had failed to rule. (Reid, supra, 50
Cal.4th at p. 535.) The Supreme Court reasoned, “First, because there was no exercise of
trial court discretion, the Court of Appeal had no occasion to determine whether the trial
court abused it. Second, Google expressly invited the Court of Appeal to address its
evidentiary objections, which the Court of Appeal reviewed de novo, consistent with the
general standard of review applicable to summary judgment rulings, that any doubts as to
the propriety of granting a summary judgment motion should be resolved in favor of the
party opposing the motion.” (Ibid.) The Supreme Court expressly declined to consider
“whether a trial court’s rulings on evidentiary objections based on papers alone in
summary judgment proceedings are reviewed for abuse of discretion or reviewed de
novo.” (Ibid.) The Pipitone court was joined, at least in part, by the Fourth District,
Division One, in Alexander v. Scripps Memorial Hospital La Jolla (2018) 23 Cal.App.5th
206, which held, “De novo review is proper [in summary judgment situations] where
evidentiary objections raise questions of law, such as whether or not a statement is
hearsay.” (Id. at p. 226.)
              But the weight of authority since Reid supports application of the abuse of
discretion standard. Cases considering this question and applying the abuse of discretion
standard after Reid have been published by the First District, Second District, Third




                                             5
                                                                            2
District, Fourth District (Division One), Fifth District, and Sixth District — in other
words, essentially every district of the appellate courts of the State of California (except
for this division and Division Two of this district), including the two courts with contrary
published authority.
              Moreover, application of the abuse of discretion standard is eminently
sensible in light of the practical realities of evidentiary objections in summary judgment
proceedings. Defendant raised evidentiary objections to some 79 separate portions of
plaintiff’s declarations opposing summary judgment — typically, multiple objections to
each such portion. Defendant’s evidentiary objections span nearly 100 pages. This
quantity is not unusual for a motion for summary judgment: “We recognize that it has
become common practice for litigants to flood the trial courts with inconsequential
written evidentiary objections, without focusing on those that are critical.” (Reid, supra,
50 Cal.4th at p. 532.) As a result, trial courts typically rule on evidentiary objections in
summary fashion, which often prevents us from determining the precise nature (i.e.,
principally legal or factual) of the trial court’s ruling. And rulings on evidentiary
objections often “involve trial courts making qualitative and sometimes equitable
determinations,” which are the sort of decisions we typically review for abuse of
discretion. (Howard Entertainment, Inc. v. Kudrow (2012) 208 Cal.App.4th 1102, 1124
(conc. opn. of Turner, P. J.).)
              We therefore join the great weight of authority and conclude the abuse of
discretion standard applies.


              2
                See, e.g., Schmidt v. Citibank, N.A. (2018) 28 Cal.App.5th 1109, 1118
(Fourth District, Division One); Butte Fire Cases (2018) 24 Cal.App.5th 1150, 1169
(Third District); Duarte v. Pacific Specialty Ins. Co. (2017) 13 Cal.App.5th 45, 52 (First
District); O’Neal v. Stanislaus County Employees’ Retirement Assn. (2017) 8 Cal.App.5th
1184, 1198 (Fifth District); Ryder v. Lightstorm Entertainment, Inc. (2016) 246
Cal.App.4th 1064, 1072 (Second District); Jones v. Wachovia Bank (2014) 230
Cal.App.4th 935, 951 (Sixth District).

                                              6
   2. The “Same Actor” Inference
              Defendant argues the “‘same actor inference’” applies and requires plaintiff
to present strong evidence of discriminatory motives to survive summary judgment.
(Nazir v. United Airlines Inc. (2009) 178 Cal.App.4th 243, 273) “‘“‘[W]here the same
actor is responsible for both the hiring and the firing of a discrimination plaintiff, and
both actions occur within a short period of time, a strong inference arises that there was
no discriminatory motive.”’” (Id. at p. 272.) This “‘“strong inference”’” must be
considered on a summary judgment motion. (Id. at p. 273.) However, while “same actor
evidence will often generate an inference of nondiscrimination . . . the effect should not
be an a priori determination, divorced from its factual context.” (Ibid.) It is an inference
derived from the logic of the situation, not a presumption imposed by the law. (Ibid.)
              We conclude the same actor inference either does not apply or applies with
greatly reduced force under these circumstances. The rationale for the inference “is that
‘“[f]rom the standpoint of the putative discriminator, ‘[i]t hardly makes sense to hire
workers from a group one dislikes (thereby incurring the psychological costs of
associating with them), only to fire them once they are on the job.’”’” (Nazir, supra, 178
Cal.App.4th at p. 273.) But that rationale is much weaker when the person being hired is
the owner and principal of a firm being simultaneously acquired by the employer. The
employer might be motivated to acquire the business by a desire for access to customer
lists and relationships, intellectual or physical property, goodwill, technical expertise, or
other considerations having nothing to do with the identity of the owner of the company
to be acquired. Thus, a jury might easily conclude the employer hired the principal of the
company as a prerequisite for acquiring the company, even while harboring
discriminatory motives against that person.
              Accordingly, we see no reason, on this evidence, to depart from the usual
standard applicable to summary judgment motions of this type, as described in Light, or
to impose any increased burden on the plaintiff.

                                              7
   3. Replacement by Younger Males
              Defendant contends plaintiff produced no substantial evidence she was
replaced by younger males, and that the trial court’s reliance on this factor to grant a new
trial was erroneous. Plaintiff points to two sources of such evidence in response:
plaintiff’s own declaration, in which she claims she was demoted and replaced by a
younger man, John De Los Reyes, and the declaration of John De Los Reyes, in which he
states he replaced plaintiff.
              Defendant argues each of these is insufficient. First, defendant points to an
excerpt from plaintiff’s deposition in which she admits defendant “broke [her] role up
into several different people.” However, this testimony is not necessarily inconsistent
with her declaration or that of De Los Reyes. During her deposition, plaintiff testified
that her initial role, which was broken up, was “Head Solutions, Sales, Skype for
Business.” In her declaration, she indicates she was replaced as “Leader of the Skype for
Business team” by De Los Reyes. De Los Reyes’s declaration uses the same
terminology. Thus, viewed in the light most favorable to plaintiff, the evidence supports
a reasonable inference that De Los Reyes replaced plaintiff in some, if not all, of her job
duties by taking over management of the Skype for Business team.
              Next, defendant takes issue with the particulars of the declarations
themselves. Defendant argues that both plaintiff and De Los Reyes’s declarations are
“uncorroborated,” but the declarations corroborate each other. Defendant also argues the
declarations are “self-serving.” Plaintiff’s declaration is undeniably self-serving, but
defendant offers no explanation for its characterization of De Los Reyes’s declaration as
“self-serving.” We reject that characterization.
              Defendant also argues De Los Reyes contradicts himself in his declaration.
Defendant points out De Los Reyes only claims to have become “Global Practice Lead
for Skype for Business” in 2018, even though plaintiff lost her position as “Head
Solutions, Sales, Skype for Business” in April 2017. It is unclear whether this actually

                                             8
reflects a factual issue around the timeline, as the text of the relevant portion of De Los
Reyes’s declaration reads “When Plaintiff was demoted in 2018, I took over Plaintiff’s
role as the Global Practice Lead for Skype for Business.” This might reflect confusion by
De Los Reyes over the precise sequence of events, a typographical error (replacing 2017
with 2018), or a period of several months during which plaintiff’s position was vacant.
But even if plaintiff’s position was vacant for a period of months before De Los Reyes
assumed it, as defendant appears to be suggesting, De Los Reyes is still properly
characterized as “replacing” plaintiff in the position.
               Lastly, defendant similarly criticizes plaintiff’s declaration as lacking
precision. Defendant points out plaintiff states only that De Los Reyes replaced her as
“Leader of the Skype for Business team,” and is silent as to any replacement carrying her
official job title of “Head Solutions, Sales, Skype for Business.” However, as discussed
above, viewed in the light most favorable to plaintiff, the evidence supports an inference
that plaintiff’s job of “Head Solutions, Sales, Skype for Business” was broken up, with
some of her job duties being transferred to De Los Reyes, who took over management of
the Skype for Business team.
               We also note that all of defendant’s criticism regarding plaintiff’s evidence
on this point goes to the weight of the evidence, not to its admissibility. And while
“‘“‘uncorroborated and self-serving declarations’”’” of an employee-plaintiff are
insufficient to create a triable issue of fact in this context, plaintiff’s evidence on this
point cannot be so characterized. (Taylor v. Financial Casualty & Surety, Inc. (2021) 67
Cal.App.5th 966, 994.) Accordingly, we conclude plaintiff produced substantial
evidence supporting an inference that she was replaced by a younger man.


   4. Plaintiff’s Performance
               Defendant next criticizes the trial court’s reference to plaintiff’s evidence of
good performance at work. Defendant argues plaintiff’s claim in her declaration that she

                                                9
was paid a bonus every quarter for meeting her goals was false, and the trial court’s
citation to only that paragraph of her declaration demonstrates there was, in fact, no
evidence plaintiff performed well at the company. But our review on this point is de
novo, and we are not confined to the single item of evidence cited by the trial court.
Instead, we look to the evidence itself, viewed in the light most favorable to plaintiff, to
determine if plaintiff created a triable issue of fact on this point.
                The record is replete with evidence of plaintiff’s good performance at work.
Plaintiff’s opposition to defendant’s summary judgment motion included declarations
from six different employees, all attesting to plaintiff’s professionalism and model
behavior.
                For example, one declarant wrote: “I never heard a single complaint about
Plaintiff’s behavior. She always communicated effectively and supported those
employees she worked with at [defendant]. I recognized Plaintiff’s capacity as a great
leader and knowledgeable in her industry, as I came from the same space and could
recognize her talents. Her sales ability was excellent, and she was a closer. She could
carry the deal from pre-sales to post-sales, she knew it all, and her reputation carried
much weight with clients. Plaintiff’s behavior and performance were exemplary and
always professional. . . . She maintained herself at every moment. She was highly
regarded as a great example of a corporate executive and elevated the professionalism at
[defendant].”
                Another wrote: “I never heard a single complaint about Plaintiff while
working at [defendant]. Plaintiff was a talented professional and a great team leader.
Her team always praised Plaintiff’s hard work for [defendant] and how much they liked
working for such a supportive manager. Plaintiff also had in-depth knowledge about the
UC practice and [was] an excellent source for her team.”
                Another: “Plaintiff had excellent work ethics. She was always very
professional and was a great resource and talent for [defendant]. I never heard about any

                                               10
problems or complaints regarding her performance or leadership skills, she was a great
professional, and people enjoyed working with her.”
              Another: “Plaintiff was a great employee at [defendant], a great coworker,
and an example to follow.
              Another: “Plaintiff worked all hours of the day, she traveled endlessly, and
her task load was insane. Her value to the business unit was exceptional. I think she
worked more than anyone I can remember. She was a consummate professional and
worked to the bone. I never heard anything negative about how she treated anyone,
including her team. She made time for everyone and got back to us in a timely fashion.
She was extremely knowledgeable and an excellent resource. She traveled 99% of the
time, and no one wanted to cover her job duties due to the travel and demands.”
              Still another: “I am unaware of any unacceptable behavior by Plaintiff
which would have led to her termination. Plaintiff was always a professional. I never
heard about any issue with her work performance or leadership. She was always
responsive and did an outstanding job.”
              Of course, the record also contains several declarations attesting to
plaintiff’s poor performance at work, proffered by defendant. However, the existence of
this contrary evidence only serves to create a triable issue of fact.
              Defendant further contends plaintiff’s completion of quarterly goals is
irrelevant to a showing of discriminatory intent because defendant “did not take either
employment action [the demotion or subsequent firing] because [plaintiff] failed to meet
any quarterly goals.” This misses the point. Defendant claims it demoted and then fired
plaintiff because of her poor performance, particularly in terms of managing her team. In
response, plaintiff produced evidence that she was a good manager and well-liked by her
team. Plaintiff’s evidence, if accepted, would tend to show defendant’s stated rationale
was pretextual. The trial court’s consideration of this factor was proper.



                                              11
   5. Cochran’s Comments
              As described above, at an after-work event, Jason Cochran, defendant’s
director of technical services, stated that defendant is a “guy’s club,” and that plaintiff
was “never going to make it” at the company, and called her a “bitch.” The trial court, in
granting the motion for a new trial, relied in part on these statements, and overruled
defendant’s objections thereto. Defendant argues that the statements by Cochran are
inadmissible hearsay, and therefore do not support an inference of discriminatory
motives. We agree that one of the three statements was inadmissible hearsay and should
have been excluded but conclude the trial court did not abuse its discretion in admitting
the other two statements into evidence, and properly relied upon them as support for a
potential inference of discriminatory motives.
              “‘Hearsay evidence’ is evidence of a statement that was made other than by
a witness while testifying at the hearing and that is offered to prove the truth of the matter
stated.” (Evid. Code, § 1200, subd. (a).) In other words, “a hearsay statement is one in
which a person makes a factual assertion out of court and the proponent seeks to rely on
the statement to prove that assertion is true” (People v. Sanchez (2016) 63 Cal.4th 670,
665, 674.)
              We begin by considering whether each of the three statements is hearsay.
The first statement, that defendant is a “guy’s club,” is indisputably hearsay. Plaintiff is
offering the statement to show that defendant’s workplace is hostile to her because she is
a woman. The second statement, that plaintiff was “never going to make it,” is also
hearsay, as it is being offered to show defendant was discriminating against plaintiff.
However, the third statement, wherein Cochran called plaintiff a “bitch,” is not hearsay.
It is not being offered to prove the truth of the matter stated but is instead offered as
evidence of animus against plaintiff. The third statement, not being hearsay, was
properly admitted.



                                              12
               Next, we consider whether the two hearsay statements fell within a hearsay
exception. The only likely candidate is the authorized admissions exception, Evidence
Code section 1222. “Evidence of a statement offered against a party is not made
inadmissible by the hearsay rule if: [¶] (a) The statement was made by a person
authorized by the party to make a statement or statements for him concerning the subject
matter of the statement; and [¶] (b) The evidence is offered either after admission of
evidence sufficient to sustain a finding of such authority or, in the court’s discretion as to
the order of proof, subject to the admission of such evidence.” (Ibid.) Defendant argues
plaintiff failed to establish that Cochran was authorized to speak for defendant on these
issues, pointing out that Cochran was not the decisionmaker as to plaintiff’s demotion or
termination.
               As discussed above, we apply the abuse of discretion standard to this issue.
Under that standard, “[W]e defer to the trial court’s factual findings so long as they are
supported by substantial evidence, and determine whether, under those facts, the court
abused its discretion. If there is no evidence to support the court’s findings, then an
abuse of discretion has occurred.” (Tire Distributors, Inc. v. Cobrae (2005) 132
Cal.App.4th 538, 544.)
               In Bowser v. Ford Motor Co. (2022) 78 Cal.App.5th 587, several internal e-
mails related to the plaintiff’s employment were held to be inadmissible hearsay because
the authors of those e-mails were not authorized to speak on the subject matter. (Id. at
pp. 616-617.) The court explained the applicable rule: “‘“‘“[W]hatever is said by an
agent, either in the making of a contract for his principal, or at the time, and
accompanying the performance of any act, within the scope of his authority, . . . of the
particular contract or transaction in which he is engaged, is, in legal effect, said by his
principal, and admissible as evidence . . . .”’”’” (Id. at p. 612.) It elaborated, “[W]hen
based on job title alone, [the adoptive admission exception] applies only to high-ranking
organizational agents.” (Id. at p. 613.)

                                              13
              It is undisputed that Cochran was not responsible for managing plaintiff
and was not her supervisor. Thus, there is no evidence that Cochran’s job duties were
related to plaintiff’s and the subject matter of her job performance did not fall within the
scope of his employment or authority. While his position was relatively high on the
corporate ladder, there is no evidence of any relationship between his position and
plaintiff’s, which calls into question Cochran’s authority to speak for defendant about
plaintiff’s job performance or prospects.
              However, Cochran’s high position in the corporate hierarchy and
defendant’s characterization of him in its motion and supporting evidence as “leadership”
are substantial evidence of his authority to speak, in general terms, about defendant’s
company culture. Thus, as to Cochran’s statement that defendant is a “guy’s club,” we
conclude the trial court did not abuse its discretion by overruling defendant’s objection
and admitting that statement into evidence.
              Defendant cites two cases as contrary authority: Morgan v. Regents of
University of California (2000) 88 Cal.App.4th 52 (Morgan), and O’Neill v. Novartis
Consumer Health, Inc. (2007) 147 Cal.App.4th 1388 (O’Neill). Morgan involved
statements specifically about the plaintiff’s personnel matters by an administrator and
two personnel analysts. (Morgan, supra, at pp. 70-71.) We conclude Morgan says little
that is relevant to the admissibility of the “guy’s club” statement.
              In O’Neill, the Court of Appeal affirmed the trial court’s exclusion of
certain meeting minutes, signed by the defendant’s director of regulatory affairs.
(O’Neill, supra, 147 Cal.App.4th at pp. 1402-1403.) The court concluded the employee’s
title alone was insufficient to show his authority to speak on behalf of the company. (Id.
at p. 1403.) O’Neill is both procedurally and factually distinguishable. Procedurally, in
O’Neill, the Court of Appeal was reviewing the trial court’s exclusion of evidence at trial.
Thus, the deferential abuse-of-discretion standard of review applicable to evidentiary
rulings cut in favor of exclusion in that case, while it cuts in favor of admission here.

                                              14
Factually, in O’Neill, the only evidence of authority was the employee’s job title. Here,
defendant’s papers also admit the employee was “leadership,” which is a significant
factor in determining authority. Moreover, O’Neill involved a statement addressing a
very technical matter relating to the safety of certain medication manufactured by the
defendant (id. at p. 1393), while the present case involves a much more general
description of the company’s culture. One would expect authority for the former type of
statement to be tightly constrained to those with relevant technical expertise, while the
latter type of statement would ordinarily be within the general authority of most
executive leadership in a typical organization.
               Lastly, defendant is only entitled to raise evidentiary issues it properly
preserved for appeal by objecting. (Evid. Code, § 353.) Plaintiff submitted two separate
declarations describing Cochran’s comments, one in connection with her opposition to
defendant’s motion for summary judgment, and another in connection with her motion
for new trial. Defendant submitted written objections to both declarations, but only
objected to plaintiff’s description of Cochran’s comments in her second declaration, not
in her declaration in opposition to the summary judgment motion. Thus, defendant
waived its objection to Cochran’s comments in the context of the summary judgment
motion. Even if the trial court had sustained defendant’s objection to plaintiff’s second
declaration, the same evidence would still have been before the court through plaintiff’s
first declaration.
               Accordingly, we conclude the trial court properly considered and relied
upon Cochran’s three comments in considering the motion for new trial.


   6. The Timing of Complaints About Plaintiff
               Lastly, defendant argues the trial court’s reliance on “the arguable temporal
connection between [plaintiff’s] demotion and her asserted complaints about
discriminatory culture,” to find a triable issue of fact regarding discriminatory motives

                                              15
was erroneous. Defendant contends its evidence of legitimate, nondiscriminatory reasons
for plaintiff’s demotion and firing renders the timing irrelevant. Defendant quotes
Arteaga v. Brink’s, Inc. (2008) 163 Cal.App.4th 327: “[T]emporal proximity alone is not
sufficient to raise a triable issue as to pretext once the employer has offered evidence of a
legitimate, nondiscriminatory reason for the termination.” (Id. at p. 353.)
              We take no issue with this assertion as a general statement of the law. But
considering our rejection of defendant’s other arguments regarding plaintiff’s other
evidence of discriminatory motives, we are far from a situation where plaintiff is relying
on “temporal proximity alone” to create a triable issue of fact.


   7. Light and Aggregating the Evidence
              Under Light, the trial court here could not grant summary judgment, and
could properly have granted plaintiff a new trial if the evidence could “‘“support[] a
reasoned inference that the challenged action was the product of discriminatory or
retaliatory animus.”’” (Light, supra, 14 Cal.App.5th at p. 94.) As discussed above, other
than our conclusion that the trial court should have excluded Cochran’s statement that
plaintiff would “never make it” working for defendant, we reject defendant’s arguments
regarding the insufficiency of the individual factors relied upon by the trial court to
conclude this showing had been made, and that any increased burden should have been
imposed by virtue of the same actor inference.
              We conclude the evidence, in the aggregate, is sufficient to support a
reasoned inference that plaintiff’s demotion or firing was the result of discriminatory or
retaliatory animus. Viewed in the light most favorable to plaintiff, we are persuaded
plaintiff’s evidence that she was replaced by a younger man, had been performing well at
the company, was told defendant was a “guy’s club,” was called a “bitch” by a member
of defendant’s leadership team, was demoted and then fired within a relatively short span
of time after complaining about defendant’s allegedly discriminatory culture is enough

                                             16
that a jury could reasonably conclude defendant was motivated not by its stated reasons,
but by discriminatory or retaliatory animus. That conclusion compels us to affirm the
court’s order vacating its prior judgment and granting plaintiff a new trial.


                                      DISPOSITION
              The order is affirmed. Plaintiff Jane Doe shall recover her costs on appeal.




                                                  SANCHEZ, J.

WE CONCUR:



BEDSWORTH, ACTING P. J.



GOETHALS, J.




                                             17
Filed 11/8/22

                              CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              FOURTH APPELLATE DISTRICT

                                       DIVISION THREE

 JANE DOE,

      Plaintiff and Respondent,                          G060554

          v.                                             (Super. Ct. No. 30-2019-01045961)

 SOFTWARE ONE, INC.,                                     ORDER

      Defendant and Appellant.


                  Timothy M. Kowal Esq. from Thomas Vogele & Associates has requested
that our opinion filed on October 12, 2022, be certified for publication. It appears that
our opinion meets the standards set forth in California Rules of Court, rule 8.1105(c).
The request is GRANTED.
                  The opinion is ordered published in the Official Reports.



                                                    SANCHEZ, J.

WE CONCUR:



BEDSWORTH, ACTING P. J.



GOETHALS, J.